FILED
                             NOT FOR PUBLICATION                            JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TAYRON YOUDICES FIGUEROA-                        No. 07-70513
MEZQUITA,
                                                 Agency No. A095-123-140
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

       Tayron Youdices Figueroa-Mezquita, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) order denying his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application asylum and withholding of removal. We dismiss the petition for

review.

      Figueroa-Mezquita failed to challenge the IJ’s denial of asylum and

withholding of removal before the BIA. Therefore, these issues are not exhausted,

and we lack jurisdiction to review them. See Barron v. Ashcroft, 358 F.3d 674,

676–77 (9th Cir. 2004) (holding that a petitioner’s failure to raise an issue to the

BIA generally constitutes a failure to exhaust, thus depriving this court of

jurisdiction to consider the issue).

      PETITION FOR REVIEW DISMISSED.




JBG                                        2                                    07-70513